DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Steel, Michael on 09/02/2022.

1. (Currently Amended) A geospatial shape server operating on a computing platform, the geospatial shape server comprising: 
a geospatial shape generator that: 
receives cell sector data for cell sectors, wherein the cell sector data characterizes a radius of communication of each cell sector, geocoordinates of cell towers for the cell sectors, 
wherein a first set of the cell sectors communicate on a first carrier network and a second set of the cell sectors communicate on a second carrier network, different from the first carrier network; and 
generates a geospatial shape for the cell sectors, wherein the geospatial shape for each respective cell sector characterizes geographical boundaries of a corresponding cell sector; 
a boundary coordinator that: 
receives 
queries a Geographic Information System (GIS) for geographic coordinates for the particular region of interest within boundaries of each respective geospatial shape; and
generates a unique boundary that is a combination of geospatial shapes that encompass the particular region of interest identified by the GIS; and 
a call route control that: 
receives a request to associate the unique boundary with the particular region of interest; and 
provides, in response to the request to associate the unique boundary with the particular region of interest, a GIS reference characterizing the unique boundary to a network node of a public safety network that determines destination routing for emergency calls within the particular region of interest.

2. (Currently Amended) The geospatial shape server of claim 1, 
wherein the request to associate the unique boundary with the particular region of interest includes data identifying a particular Public Answering Safety Point (PSAP) of a plurality of PSAPs.

3. (Currently Amended) The geospatial shape server of claim 1, 
wherein request to associate the unique boundary with the particular region of interest includes data identifying a particular answering group of a particular Public Answering Safety Point (PSAP) of a plurality of PSAPs.

4. (Original) The geospatial shape server of claim 1, 
wherein a given geospatial shape is a two-dimensional (2D) shape.

5. (Original) The geospatial shape server of claim 1, 
wherein the particular region of interest includes a highway segment.

6. (Currently Amended) The geospatial shape server of claim 1, 
wherein the boundary coordinator receives 

7. (Original) The geospatial shape server of claim 1, 
wherein the boundary coordinator stores data characterizing the unique boundary in a database.

8. (Original) The geospatial shape server of claim 1, 
wherein the policy management engine is provided a set of data that defines a particular region of interest.

9. (Original) The geospatial shape server of claim 8, 
wherein the set of data that defines a particular region of interest comprises geographic coordinates.

10. (Original) The geospatial shape server of claim 8, further comprising: 
a graphical user interface (GUI) comprising: 
a view of geospatial shapes for the cell sectors generated by the geospatial shape generator; and 
a menu that allows entry of user input to populate the set of data that defines the particular region of interest.

11. (Original) The geospatial shape server of claim 1, 
wherein the unique boundary is an intersection of each geospatial shape that bounds the particular region of interest identified by the GIS.

12. (Original) The geospatial shape server of claim 1, 
wherein the unique boundary is a union of each geospatial shape that bounds the particular region of interest identified by the GIS.

13. (Original) The geospatial shape server of claim 1, 
wherein the call route control provides data characterizing a uniform resource identifier (URI) of a particular emergency handling system for the emergency incident to an emergency call routing function (ECRF).

14. (Currently Amended) A non-transitory machine readable medium storing machine executable instructions, the machine executable instructions comprising: 
a geospatial shape generator that: 
receives cell sector data for cell sectors, wherein the cell sector data characterizes a radius of communication of each cell sector, a beam width for each cell sector, geocoordinates of cell towers for the cell sectors, wherein a first set of the cell sectors communicate on a first carrier network and a second set of the cell sectors communicate on a second carrier network, different from the first carrier network; and
generates a geospatial shape for the cell sectors, wherein the geospatial shape for each respective cell sector characterizes geographical boundaries of a corresponding cell sector; 
a boundary coordinator that: 
receives 
queries a geographic information system (GIS) for geographic coordinates for the particular region of interest within boundaries of each respective geospatial shape; and 
generates a unique boundary that is a combination of geospatial shapes that encompass the particular region of interest identified by the GIS; and 
a call route control that: 
receives a request to associate the unique boundary with the particular region of interest; and 
provides, in response to the request to associate the unique boundary with the particular region of interest, a GIS reference characterizing the unique boundary to a network node of a public safety network that determines destination routing for emergency calls within the unique boundary.

15. (Original) The medium of claim 14, wherein the request to associate the unique boundary with the particular region of interest includes data identifying a particular answering group of a particular Public Answering Safety Point (PSAP) of a plurality of PSAPs.

16. (Original) The medium of claim 14, wherein the unique boundary is an intersection of each geospatial shape that bounds the particular region of interest identified by the GIS.

17. (Original) The medium of claim 14, wherein the unique boundary is a union of each geospatial shape that bounds the particular region of interest identified by the GIS.

18. (Currently Amended) A method comprising: 
receiving cell sector data for cell sectors, wherein the cell sector data characterizes a radius of communication of each cell sector, a beam width of each cell sector, geocoordinates of cell towers for the cell sectors, wherein a first set of the cell sectors communicate on a first carrier network and a second set of the cell sectors communicate on a second carrier network, different from the first carrier network; 
generating a geospatial shape for the cell sectors, wherein the geospatial shape for each respective cell sector characterizes geographical boundaries of coverage for a particular protocol on a particular communication network; 
receiving 
querying a geographic information system (GIS) for geographic coordinates for a particular region of interest within boundaries of each respective geospatial shape; 
determining a unique boundary that is a combination of geospatial shapes that encompass the particular region of interest identified by the GIS; 
receiving a request to associate the unique boundary with the particular region of interest and indicating a particular Public Answering Safety Point (PSAP); and 
providing, in response to the request, a GIS reference characterizing the unique boundary and PSAP to a network node of a public safety network that determines destination routing for emergency calls.

19. (Currently Amended) The method of 

20. (Currently Amended) The method of claim 18.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
Applicant claims the benefit of the prior-filed application, U.S. Provisional Application No. 63/029,623, filed on 25 May 2020 and to U.S. Provisional Application No. 63/038,796, filed on 13 June 2020.
The disclosure of the prior-filed applications above fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application:
Accordingly, the effective filing date for Claims 1-20 is 05/24/2021 when non-provisional application was filed.





CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: a geospatial shape generator in claims 1, 10, 14; a boundary coordinator in claims 1, 6, 7, 14; a call route control in claims 1, 13, 14;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof: The memory 108 represents a non-transitory machine-readable memory (or other medium), such as random access memory (RAM), a solid state drive, a hard disk drive or a combination thereof  (See Fig. 1 [0026]); the memory 108 could be representative of a single instance of hardware or multiple instances of hardware with applications executing across the multiple of instances (i.e., distributed) of hardware (e.g., computers, routers, memory, processors, or a combination thereof). Alternatively, the computing platform 104 could be implemented on a single dedicated server or workstation  (See Fig. 1 [0027]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 






Allowability Notice
In view of claims and search, Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Wiegand (US 20090264115 A1) in view of Larsen (US 20100296816 A1), Rauner (US 20180199179 A1) and McCalmont (US 20040184584 A1) is considered as the most relevant document in the prior art, which discloses
a geospatial shape server operating on a computing platform, the geospatial shape server comprising: 
a geospatial shape generator that: 
receives cell sector data for cell sectors, wherein the cell sector data characterizes a radius of communication of each cell sector (See Wiegand Fig. 1. [0024]), geocoordinates of cell towers for the cell sectors  (See Wiegand Fig. 1 [0023] [0008]),
wherein a first set of the cell sectors communicate on a first carrier network and a second set of the cell sectors communicate on a second carrier network, different from the first carrier network; and (See Larsen Fig. 2, [0029] [0030] [0034])
generates a geospatial shape for the cell sectors, wherein the geospatial shape for each respective cell sector characterizes geographical boundaries of a corresponding cell sector; (See Wiegand Fig. 5, 104: [0037])
a boundary coordinator that: 
receives a request from a policy management engine that indicates a particular region of interest; and queries a Geographic Information System (GIS) for geographic coordinates for the particular region of interest; and (See Rauner Fig. 8, [0094], [0194]).
a call route control that: 
associate the boundary with the particular region of interest; and (See Wiegand Fig. 5, [0040])
provides a GIS reference characterizing the unique boundary to a network node of a public safety network that determines destination routing for emergency calls within the particular region of interest. (See Wiegand [0035] See McCalmont Fig. 4A.  [0063]. [0013] [0038])
Wiegand in view of Larsen, Rauner and McCalmont does not discloses the technical features in claims 1, 14, and 18 of 
within boundaries of each respective geospatial shape; 
generates a unique boundary that is a combination of geospatial shapes that encompass the particular region of interest identified by the GIS; 
receives a request to associate the unique boundary with the particular region of interest; and (Emphasis added)
provides, in response to the request to associate the unique boundary with the particular region of interest, a GIS reference characterizing the unique boundary (Emphasis added)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINJUNG KIM whose telephone number is (408) 918-7693.  The examiner can normally be reached on Monday-Friday 9am to 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst, Kathy can be reached on (571) 270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINJUNG KIM/
Examiner, Art Unit 2644